Case: 20-40643      Document: 00516241854         Page: 1    Date Filed: 03/16/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                            March 16, 2022
                                   No. 20-40643                              Lyle W. Cayce
                                                                                  Clerk

   Texas Alliance for Retired Americans; Sylvia Bruni;
   DSCC; DCCC,

                                                            Plaintiffs—Appellees,

                                       versus

   John Scott, in his official capacity as the Texas Secretary of State,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:20-CV-128


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Shortly before the November 2020 election, Plaintiffs challenged
   Texas’s elimination of straight-ticket voting. Agreeing with Plaintiffs’ claims
   that this change unconstitutionally burdened the right to vote, the district
   court enjoined the Texas Secretary of State. A motions panel of our court
   stayed the injunction. We now reverse the district court’s order, vacate the
   injunction, and remand for further proceedings. Because the Secretary of
   State does not enforce the law that ended straight-ticket voting, Plaintiffs’
   constitutional claims are barred by sovereign immunity.
Case: 20-40643          Document: 00516241854             Page: 2       Date Filed: 03/16/2022

                                           No. 20-40643


                                                 I.
           Texas House Bill 25 (HB 25) eliminated straight-ticket voting in
   Texas elections. Straight-ticket or “straight-party” voting meant “cast[ing]
   a vote for all the nominees of one party . . . by placing an ‘X’ in the square
   beside the name of the party of [the voter’s] choice.” Tex. Elec. Code
   § 52.071(b), repealed by Act of May 20, 2017, 85th Leg., R.S., ch. 404, § 8,
   2017 Tex. Gen. Laws 1081, 1083. 1 HB 25 ended that practice. It was signed
   June 1, 2017, and scheduled to go into effect over three years later on
   September 1, 2020. Ibid.
           On August 12, 2020, Plaintiffs 2 filed suit challenging HB 25 on the
   grounds that eliminating straight-ticket voting would lengthen polling lines
   and therefore burden voting rights. They alleged claims under the First,
   Fourteenth, and Fifteenth Amendments to the United States Constitution
   and § 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301. The named
   defendant was the Texas Secretary of State (“the Secretary”) in her official
   capacity. 3 Plaintiffs sought injunctive and declaratory relief, as well as a
   preliminary injunction.
           On September 25, 2020, the district court issued a preliminary
   injunction based only on Plaintiffs’ constitutional undue burden claims. See
   Burdick v. Takushi, 504 U.S. 428 (1992); Anderson v. Celebrezze, 460 U.S. 780
   (1983). In doing so, the district court rejected the Secretary’s arguments that
   the suit should be dismissed on various grounds, including issue preclusion,




           1
             All references to statutory sections in this opinion are to the Texas Election Code
   as effective at the time of the district court’s order.
           2
             Plaintiffs are three organizations—the Texas Alliance for Retired Americans
   (“TARA”), the national senatorial committee of the Democratic Party (“DSCC”), and
   the national congressional committee of the Democratic Party (“DCCC”)—and one
   individual, Sylvia Bruni, the Chair of the Webb County Democratic Party.
           3
               Ruth Hughs, the Secretary when suit was filed, has been replaced by John Scott.




                                                 2
Case: 20-40643         Document: 00516241854               Page: 3      Date Filed: 03/16/2022

                                          No. 20-40643


   lack of standing, and sovereign immunity. The Secretary timely appealed and
   moved for a stay pending appeal.
           On September 30, 2020, a panel of our court stayed the preliminary
   injunction. See Tex. All. for Retired Ams. v. Hughs, 976 F.3d 564 (5th Cir.
   2020) (per curiam). The stay rested on “[t]he principle . . . [that] court
   changes of election laws close in time to the election are strongly disfavored.”
   Id. at 566–67 (citing Republican Nat’l Comm. v. Democratic Nat’l Comm., ---
   U.S. ---, 140 S. Ct. 1205, 1207 (2020) (per curiam); North Carolina v. League
   of Women Voters of N.C., 574 U.S. 927 (2014) (per curiam); Husted v. Ohio
   State Conference of N.A.A.C.P., 573 U.S. 988 (2014) (per curiam); Veasey v.
   Perry, 574 U.S. 951 (2019) (per curiam); Purcell v. Gonzalez, 549 U.S. 1 (2006)
   (per curiam)). The panel declined to address standing, sovereign immunity,
   or the merits. Id. at 567.
                                                II.
           “We review a preliminary injunction for abuse of discretion,
   reviewing findings of fact for clear error and conclusions of law de novo.”
   Planned Parenthood of Greater Tex. v. Kauffman, 981 F.3d 347, 354 (5th Cir.
   2020) (en banc) (citation omitted). We review sovereign immunity and
   standing de novo. City of Austin v. Paxton, 943 F.3d 993, 997 (5th Cir. 2019),
   cert. denied --- U.S. ---, 141 S. Ct. 1047 (2021); N.A.A.C.P. v. City of Kyle, 626
   F.3d 233, 236 (5th Cir. 2010) (citations omitted).
                                               III.
           In addition to arguing the merits, the Secretary raises the threshold
   issue of sovereign immunity. 4 Because we agree with the Secretary that


           4
              The Secretary also raises issue preclusion based on a prior suit involving some but
   not all the present plaintiffs. See Bruni v. Hughs, 468 F. Supp. 3d 817 (S.D. Tex. 2020).
   Because we resolve this appeal based on sovereign immunity, we need not reach issue
   preclusion. See Gruver v. La. Bd. of Supervisors, 959 F.3d 178, 182 n.3 (5th Cir. 2020), cert.
   denied, 141 S. Ct. 901 (2020) (“While Eleventh Amendment immunity is a jurisdictional
   matter, . . . preclusion is not.” (citations omitted)). For the same reason, we need not reach




                                                 3
Case: 20-40643         Document: 00516241854               Page: 4       Date Filed: 03/16/2022

                                           No. 20-40643


   Plaintiffs’ constitutional claims are barred on that basis, we need not reach
   the merits.
           States are immune from private suits unless they consent or unless
   Congress validly strips their immunity. See Sossamon v. Texas, 563 U.S. 277,
   283–84 (2011) (citing Alden v. Maine, 527 U.S. 706, 715 (1999); The
   Federalist No. 81, p. 511 (B. Wright ed. 1961) (A. Hamilton)); Seminole
   Tribe of Fla. v. Florida, 517 U.S. 44, 59 (1996); see also U.S. Const. amend.
   XI. Despite this general rule, Ex parte Young permits plaintiffs to sue a state
   officer in his official capacity for an injunction to stop ongoing violations of
   federal law. Ex parte Young, 209 U.S. 123, 155–56 (1908); see also Whole
   Woman’s Health v. Jackson, 142 S. Ct. 522, 532 (2021). The officer sued must
   have “some connection with the enforcement of the [challenged] act.” Young,
   209 U.S. at 157 (emphasis added).
           How much of a “connection” has been hard to pin down, though. See
   Tex. Democratic Party v. Abbott, 978 F.3d 168, 179 (5th Cir. 2020) (TDP)
   (observing that “[our] circuit has not spoken with conviction” on this issue). 5



   the Secretary’s argument that Plaintiffs lack standing. Finally, we recognize that sovereign
   immunity would not pertain to Plaintiffs’ Voting Rights Act claims. See Mi Familia Vota v.
   Abbott, 977 F.3d 461, 469 (5th Cir. 2020) (noting “[o]ur court has held that the Voting
   Rights Act . . . ‘validly abrogated state sovereign immunity’” (quoting OCA-Greater Hous.
   v. Texas, 867 F.3d 604, 614 (5th Cir. 2017))). The injunction, however, was based on
   Plaintiffs’ constitutional claims only.
           5
              An open question is whether our court has adopted as binding precedent the
   plurality view in Okpalobi v. Foster, 244 F.3d 405 (5th Cir. 2001) (en banc), that an official
   must be “specially charged with the duty to enforce the statute” and “be threatening to
   exercise that duty.” Id. at 414 (plurality op.). See City of Austin, 943 F.3d at 999–1000
   (citing K.P. v. LeBlanc, 627 F.3d 115 (5th Cir. 2010) (discussing Okpalobi); Air Evac EMS,
   Inc. v. Tex., Dep’t of Ins., Div. of Workers’ Comp., 851 F.3d 507 (2017); Morris v. Livingston,
   739 F.3d 740 (5th Cir. 2014)); see also Tex. Democratic Party v. Hughs, 997 F.3d 288, 291 &
   n.12 (5th Cir. 2021) (“We have not outlined a clear test for when a state official is
   sufficiently connected to the enforcement of a state law so as to be a proper defendant under
   Ex parte Young.”) (citing cases); Tex. Democratic Party v. Hughs, 860 F. App’x 874, 877 (5th
   Cir. 2021) (per curiam) (noting our precedents in this area “do not provide as much clarity
   as we would prefer”).




                                                 4
Case: 20-40643      Document: 00516241854           Page: 5    Date Filed: 03/16/2022

                                     No. 20-40643


   But some guideposts have emerged. First, an official must have more than
   “the general duty to see that the laws of the state are implemented.” City of
   Austin, 943 F.3d at 999–1000 (quoting Morris v. Livingston, 739 F.3d 740, 746
   (5th Cir. 2014)). Second, the official must have “the particular duty to
   enforce the statute in question and a demonstrated willingness to exercise
   that duty.” TDP, 978 F.3d at 179 (citation omitted). This means the analysis
   is “provision-by-provision”: The officer must enforce “the particular
   statutory provision that is the subject of the litigation.” Ibid. (citation
   omitted); see also Mi Familia Vota v. Abbott, 977 F.3d 461, 467–68 (5th Cir.
   2020). “Th[at] is especially true here because the Texas Election Code
   delineates between the authority of the Secretary of State and local officials.”
   Ibid. Third, “enforcement” means “compulsion or constraint.” City of
   Austin, 943 F.3d at 1000 (quoting K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir.
   2010)). If the official does not compel or constrain anyone to obey the
   challenged law, enjoining that official could not stop any ongoing
   constitutional violation. See Air Evac EMS, Inc. v. Tex., Dep’t of Ins., Div. of
   Workers’ Comp., 851 F.3d 507, 520 (5th Cir. 2017) (noting “significant
   overlap between Article III jurisdiction, Ex parte Young, and equitable relief”
   (citation omitted)).
          We apply these principles to decide whether the Secretary has the
   necessary connection to enforcing HB 25’s repeal of straight-ticket voting.
   The Secretary argues he lacks that connection and therefore is not a proper
   defendant under Ex parte Young. We agree.
          As the Secretary points out, enforcement of HB 25 falls to local
   election officials. HB 25 repealed election code section 52.071, which
   required that a “square” for straight-ticket voting “shall be printed to the left
   of each political party’s name.” Tex. Elec. Code § 52.071(a) (repealed
   eff. Sept. 1, 2020) (emphasis added). Because the now-defunct statute did
   not name an official, we ask whether the Secretary “actually ha[d] the
   authority to enforce [it].” City of Austin, 943 F.3d at 998. Our precedent says




                                           5
Case: 20-40643      Document: 00516241854          Page: 6    Date Filed: 03/16/2022

                                    No. 20-40643


   no. “The [Texas] Secretary [of State] is not responsible for printing
   . . . ballots.” Mi Familia Vota, 977 F.3d at 468 (citing Tex. Elec. Code §§
   52.002, 31.043; In re Cercone, 323 S.W.3d 293, 294 (Tex. App.—Dallas 2010,
   pet. denied)). That task—and thus enforcement of section 52.071 and HB
   25’s repeal of it—belongs to the authority charged with preparing the ballot:
   a county clerk, county party chair, city secretary, or other local official,
   depending on the type of election. See Tex. Elec. Code § 52.002(1)–(4);
   Mi Familia Vota, 977 F.3d at 468 (“Th[e] responsibility [for printing ballots]
   falls on local officials.”). Consequently, “directing the Secretary not to
   enforce [HB 25] would not afford the Plaintiffs the relief that they seek, and
   therefore, the Secretary of State is not a proper defendant.” Ibid. (cleaned
   up).
          Plaintiffs argue other election code provisions give the Secretary
   “responsibilities” for enforcing HB 25. Not so. Principally, Plaintiffs point
   to the Secretary’s “voter education” duties in section 31.012. These require
   the Secretary to (1) post a notice on his website that HB 25 abolished straight-
   ticket voting, Tex. Elec. Code § 31.012(a); (2) send a similar notice to
   election officials, id. § 31.012(b-1); and (3) “adopt rules and establish
   procedures as necessary for the [State’s] implementation of [HB 25] to
   ensure that voters and county election administrators are not burdened by
   the implementation,” id. § 31.012(d). None of these duties makes the
   Secretary the “enforcer” of HB 25. In performing them, the Secretary does
   not “compel or constrain” officials to print ballots without the straight-ticket
   option. TDP, 978 F.3d at 180. Suppose a court enjoined the Secretary from
   sending notices about HB 25 or from making rules to facilitate the post-HB
   25 system. The Ex parte Young question is whether that injunction would
   constrain election officials to restore straight-ticket voting, which is what
   Plaintiffs want. The answer is no. See Mi Familia Vota, 977 F.3d at 468




                                          6
Case: 20-40643        Document: 00516241854             Page: 7      Date Filed: 03/16/2022

                                         No. 20-40643


   (Secretary’s duties as to electronic voting did not make her proper defendant
   as to claims seeking “use [of] paper ballots”). 6
           Plaintiffs also rely on TDP v. Abbott, which held the Secretary was
   sufficiently connected to a challenged statute that allowed voters 65-and-
   older to vote by mail. 978 F.3d at 179–80. That decision relied on the
   Secretary’s duty to design the mail-in ballot application form. Ibid.; see Tex.
   Elec. Code § 31.002. But Plaintiffs miss a key distinction between that
   case and this one. In TDP, local election officials were required to use the
   Secretary’s form, so an injunction ordering the Secretary to revise the form
   would have constrained those officials. See 978 F.3d at 179–80. Not so here.
   Plaintiffs have identified no duty of the Secretary that constrains election
   officials with respect to the straight-ticket option on ballots.
           It is true, as Plaintiffs point out, that the Secretary plays a role in
   designing write-in and provisional ballots. See Tex. Elec. Code
   § 105.002(c) (write-in ballots) (repealed eff. Sept 1, 2021); id. § 124.006
   (provisional ballots). But Plaintiffs fail to show how these duties relate to
   voting at polling locations. Plaintiffs also overstate the Secretary’s role in
   designing electronic ballots. Yes, the Secretary has discretion to alter the form
   and content of electronic ballots, but that discretion is cabined to encoding
   ballots (prepared by local officials) for compatibility with an electronic voting
   system. Id. § 52.075(a). Plaintiffs fail to show how that clerical discretion is a
   duty at all, much less a duty tied to the inclusion of a straight-ticket voting
   option on ballots. See TDP, 978 F.3d at 179.
           Finally, Plaintiffs rely on the Secretary’s “expansive duties” in
   enforcing election laws—such as his role as “chief election officer,” Tex.


           6
             For the same reasons, we reject Plaintiffs’ reliance on the Secretary’s duty to
   “prescribe the form and content of the instruction poster” at polling places, which must
   instruct voters on “marking and depositing the ballot.” Tex. Elec. Code § 62.011(b),
   (c)(1). Enjoining the Secretary from explaining HB 25 on the instructional poster would do
   nothing to restore straight-ticket voting.




                                               7
Case: 20-40643        Document: 00516241854              Page: 8      Date Filed: 03/16/2022

                                         No. 20-40643


   Elec. Code § 31.001, his duty to “obtain and maintain uniformity” in the
   laws’ application, id. § 31.003, and his authority to “take appropriate action
   to protect” voting rights, id. § 31.005. None of these statutes creates the
   relevant connection between the Secretary and HB 25. Such “general duties
   under the [Texas Election] Code” fail to make the Secretary the enforcer of
   specific election code provisions. TDP, 978 F.3d at 180 (citing Tex. Elec.
   Code §§ 31.003–.004). 7 More is needed—namely, a “connection to the
   enforcement of the particular statutory provision that is the subject of the
   litigation.” Ibid; see also City of Austin, 943 F.3d at 999–1000 (distinguishing
   “general duty” to implement state law from “particular duty to enforce the
   statute in question” (quoting Morris, 739 F.3d at 746)). The district court
   arrived at the opposite conclusion, relying mistakenly on OCA-Greater
   Houston v. Texas, 867 F.3d 604, 613 (5th Cir. 2017). But that decision
   addressed only standing and has no bearing on the Ex parte Young analysis.
   See id. at 614 (“Sovereign immunity has no role to play here.”). The general
   duties referenced by Plaintiffs fail to show the Secretary’s particular duty to
   enforce HB 25. 8
           In sum, the Secretary is not a proper defendant under Ex parte Young.




           7
             See also Bullock v. Calvert, 480 S.W.2d 367, 371–72 (Tex. 1972) (Reavley, J.)
   (rejecting argument that Secretary’s role as “chief election officer” or his duty to
   “maintain uniformity” in application of election laws is “a delegation of authority to care
   for any breakdown in the election process”); In re Hotze, 627 S.W.3d 642, 646 (Tex. 2020)
   (Blacklock, J., concurring) (same).
           8
             For those reasons, we must respectfully disagree with our esteemed colleague’s
   erudite dissenting opinion. See post, at 2.




                                               8
Case: 20-40643        Document: 00516241854              Page: 9      Date Filed: 03/16/2022

                                         No. 20-40643


                                              IV.
           We REVERSE the district court’s order, VACATE the preliminary
   injunction, and REMAND for further proceedings consistent with this
   opinion. 9




           9
             Plaintiffs’ pending motion to dismiss the appeal as moot due to the alleged
   expiration of the injunction is DENIED. Even assuming the injunction expired, we can
   review under the collateral order doctrine the order denying the Secretary sovereign
   immunity. See Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 141
   (1993). And even if the appeal were moot, the remedy would be the same as the one we
   order here—vacatur. See United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950).




                                               9
Case: 20-40643            Document: 00516241854          Page: 10       Date Filed: 03/16/2022




                                          No. 20-40643



   Patrick E. Higginbotham, Circuit Judge, dissenting:

              I must dissent with this case as well as its companion cases. 1 None
   present an issue of sovereign immunity, as the Eleventh Amendment does
   not bar these claims under the Fourteenth Amendment. Our issue is rather
   the antecedent question of Article III standing, turning on injury and redress-
   ability.

                                                I.

              I write to remind failing memories of the signal role of Ex parte Young
   in directly policing the path of cases and controversies to the Supreme Court
   from our state and federal courts and warn against its further diminution. 2 As
   I explained over twenty years ago in Okpalobi v. Foster, “Ex parte Young poses
   no threat to the Eleventh Amendment or to the fundamental tenets of feder-
   alism. To the contrary, it is a powerful implementation of federalism neces-
   sary to the Supremacy Clause, a stellar companion to Marbury and Martin v.
   Hunter’s Lessee.” 3 Just as then, “the destination of the majority’s trek today
   is inevitably a narrowing of the doctrine of Ex parte Young . . . I decline pas-
   sage on that voyage. I decline because I am persuaded that familiar principles




              1
              Lewis v. Scott, No. 20-50654, --- F.4th ---, (5th Cir. March 16, 2022); Richardson
   v. Scott, No. 20-50774, --- F. 4th ---, (5th Cir. March 16, 2022).
              2
                  209 U.S. 123 (1908).
              3
             Okpalobi v. Foster, 244 F.3d 405, 432 (5th Cir. 2001) (Higginbotham, J.
   concurring).




                                                10
Case: 20-40643          Document: 00516241854             Page: 11       Date Filed: 03/16/2022




                                           No. 20-40643



   of standing are better suited to answer these questions with less risk to the
   vital role of Ex parte Young.” 4

           The majority continues this Court’s effort to shrink the role of Ex
   parte Young, by overly narrow readings of the state officer’s duty to enforce
   Texas’s election laws. Unlike in Okpalobi “where the defendants had no en-
   forcement connection with the challenged statute,” 5 the Texas Secretary of
   State is the “chief election officer of the state” and is directly instructed by
   statute to “obtain and maintain uniformity in the application, operation, and
   interpretation of this code and of the election laws outside this code.” 6 More-
   over, the Secretary is charged to “take appropriate action to protect the vot-
   ing rights of the citizens of this state from abuse by the authorities adminis-
   tering the state’s electoral processes” and “to correct offending conduct.” 7
   Although recent decisions by this Court have split hairs regarding the level
   of enforcement authority required to satisfy Ex parte Young, 8 the Secretary is
   charged to interpret both the Texas Election Code and the election laws out-
   side the Code, including federal law, to gain uniformity, tasks it is clearly



           4
               Id.
           5
               OCA-Greater Houston v. Texas, 867 F.3d 604, 613 (5th Cir. 2017).
           6
               Tex. Elec. Code § 31.001(a) and Tex. Elec. Code § 31.003.
           7
               Tex. Elec. Code § 31.005(a), (b).
           8
             Compare Mi Familia Vota v. Abbott, 977 F.3d 461 (5th Cir. 2020); City of Austin v.
   Paxton, 943 F.3d 993, 1002 (5th Cir. 2019); Morris v. Livingston, 739 F.3d 740, 746 (5th Cir.
   2014) with Texas Democratic Party v. Abbott, 978 F.3d 168 (5th Cir. 2020); Texas Democratic
   Party v. Abbott, 961 F.3d 389, 401 (5th Cir. 2020); Fusilier v. Landry, 963 F.3d 447, 455 (5th
   Cir. 2020); OCA-Greater Houston, 867 F.3d at 613–14.




                                                   11
Case: 20-40643           Document: 00516241854              Page: 12       Date Filed: 03/16/2022




                                             No. 20-40643



   bound to do. 9 The allegation in these cases is that the Secretary is failing in
   that duty. This charge should satisfy our Ex parte Young inquiry.

                                                  II.

           None other than the inimitable Charles Alan Wright saw Ex parte
   Young as “indispensable to the establishment of constitutional government
   and the rule of law.” 10 Professor Wright’s views, drawn as they were from a
   lifetime of disciplined study stand on their own, gaining their strength from
   years of recording judicial performance and the currency of our system by the
   teachings of the Constitutional Convention and the acts of our first Congress.
   This is the wisdom of a scholar and practitioner, here grounded by the reality
   that Ex parte Young brings the axis necessary for the courts to harness the
   power vested in them by the Constitutional Convention of 1787—the direc-
   tion of the flow to the Supreme Court of challenges to the validity of state
   action, a function essential to the splitting of the atom of sovereignty in a sov-
   ereign nation of sovereign states in a young republic and today.

           The three-judge district courts, with direct appeal to the Supreme
   Court, were quickly established as a needed counter to the reach of Ex parte
   Young. 11 And with this concern faded by the creation of three-judge district


           9
                See Texas Democratic Party, 961 F.3d at 401; City of Austin, 943 F.3d at 1002.
           10
                Charles Alan Wright & Mary Kay Kane, Law of Federal Courts 14 (6th ed. 2002).
           11
            36 Stat. 557; Michael E. Solimine, The Strange Career of the Three-Judge District
   Court: Federalism and Civil Rights, 1956–76, 72 CASE W. RES. L. REV. __, *4–5
   (forthcoming); Barry Friedman, The Story of Ex parte Young, in Federal Courts
   Stories 269–71 (Vicki C. Jackson and Judith Resnick ed., 2010).




                                                   12
Case: 20-40643        Document: 00516241854               Page: 13        Date Filed: 03/16/2022




                                           No. 20-40643



   courts, there came a list of seminal decisions protecting civil liberties, long
   and distinguished. 12 Recall that it was a three-judge district court, with its
   injunctive power, that brought Brown v. Board of Education to the federal
   courts, sustaining the integration of public schools. 13

                                                III.

           Another strand of history completes the relevant frame for this state-
   federal tension. While the need for a Supreme Court was never an issue for
   the delegates at the Constitutional Convention, as its absence was a driving
   force for its convening, whether to create a tier of lower courts divided the
   delegates. The cornerstone Madisonian Compromise resolved the im-
   passe—authorizing Congress to create the lower federal courts. And it did,
   over resistance born of a concern of potential federal court intrusion into state
   affairs, the work of its judiciary. That lingering concern of the Convention
   led the first Congress to enact the Anti-Injunction Act: providing that “a writ



           12
              See e.g., Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary, 268 U.S.
   510 (1925), aff’g Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary 296 F. 928
   (D. Ore. 1924); W. Virginia State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943), aff’g Barnette
   v. W. Virginia State Bd. of Educ., 47 F. Supp. 251, 252 (S.D.W. Va. 1942); Baker v. Carr,
   369 U.S. 186 (1962), rev’g Baker v. Carr, 179 F. Supp. 824 (M.D. Tenn. 1959); Younger v.
   Harris, 401 U.S. 37 (1971), rev’g Harris v. Younger, 281 F. Supp. 507, 508 (C.D. Cal. 1968);
   San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1 (1973), rev’g Rodriguez v. San Antonio
   Indep. Sch. Dist., 337 F. Supp. 280, 281 (W.D. Tex. 1971); Roe v. Wade, 410 U.S. 113 (1973),
   aff’g Roe v. Wade, 314 F. Supp. 1217, 1219 (N.D. Tex. 1970).
           13
              347 U.S. 483 (1954); Brown v. Bd. of Ed. of Topeka, Shawnee Cty., Kan., 98 F.
   Supp. 797 (D. Kan. 1951), rev’d sub nom. Brown v. Bd. of Educ. of Topeka, Kan., 349 U.S. 294
   (1955). See also Briggs v. Elliot, 98 F. Supp. 529 (E.D.S.C. 1951) and Davis v. County School
   Bd., 103 F. Supp. 337 (E.D. Va. 1952).




                                                 13
Case: 20-40643          Document: 00516241854             Page: 14   Date Filed: 03/16/2022




                                          No. 20-40643



   of injunction [shall not] be granted to stay proceedings in any court of a
   state,” assuring direct review of state courts by the Supreme Court. 14 An ex-
   ception clause later added: “except as expressly authorized by Act of Con-
   gress, or where necessary in aid of its jurisdiction, or to protect or effectuate
   its judgments.” 15 And there it rested, through the Civil War with its attend-
   ing Constitutional amendments.

          With the turn of the century, we entered the Lochner period, charac-
   terized by federal injunctions blocking state efforts to address social issues in
   the rising industrial world. 16 It is significant that from Reconstruction to the
   Lochner era, lawyers seldom reached for § 1983 given its inclusion of the lan-
   guage of the Privileges and Immunities Clause, language neutered in the
   Slaughterhouse cases. 17 In more recent times, § 1983 came to be a major path-
   way to the lower federal courts, prompting challenges to its injunctive power
   as violating the Anti-Injunction Act. The Supreme Court’s response sheds
   light on the wielding and melding of federal injunctions and our federalism.

          From these threads of history, the Supreme Court in Mitchum v. Foster
   laid bare the subtle relationship of the Anti-Injunction Act, § 1983, and Ex
   parte Young. The Court saw the then sixty-four-year-old Ex parte Young as a
   critical valve to direct the flow of cases from the state courts to the Supreme


          14
               1 Stat. 334 § 5 (1793).
          15
               28 U.S.C.A. § 2283 (West).
          16
               Lochner v. New York, 198 U.S. 45 (1905).
          17
               83 U.S. 36 (1872).




                                                14
Case: 20-40643         Document: 00516241854              Page: 15      Date Filed: 03/16/2022




                                           No. 20-40643



   Court. 18 Justice Stewart explained that “Section 1983 was thus a product of
   a vast transformation from the concepts of federalism that had prevailed in
   the late 18th century when the anti-injunction statute was enacted.” 19 Con-
   gress was “concerned that state instrumentalities could not protect those
   rights; it realized that state officers might, in fact, be antipathetic to the vin-
   dication of those rights; and it believed that these failings extended to the
   state courts.” 20 He continued:

          The very purpose of § 1983 was to interpose the federal courts
          between the States and the people, as guardians of the people’s
          federal rights—to protect the people from unconstitutional ac-
          tion under color of state law, “whether that action be execu-
          tive, legislative, or judicial.” 21

   Mitchum v. Foster is itself a contemporary example of the on-going allocation
   of the flow of cases to the Supreme Court from the state courts and the Con-
   gressionally created lower federal courts, as well as the role of Ex parte Young
   in that cast.

          In sum, Ex parte Young, birthed as a tool of the Lochner period, proved
   its effectiveness in sustaining challenges to state efforts to protect workers.
   Mitchum v. Foster presents as a parallel—protecting civil rights—giving to




          18
               Mitchum v. Foster, 407 U.S. 225, 242 (1972).
          19
               Id.; 42. U.S.C. § 1983.
          20
               Mitchum, 407 U.S. at 242.
          21
               Id. (quoting Ex parte Commonwealth of Virginia, 100 U.S. 339, 346 (1879)).




                                                15
Case: 20-40643            Document: 00516241854                Page: 16         Date Filed: 03/16/2022




                                               No. 20-40643



   civil rights claimants a § 1983 with the power of the injunction, albeit not al-
   ways a path around the Eleventh Amendment.

                                                    IV.

             Here however, as it was in Okpalobi, the threshold question is stand-
   ing, the Article III door to the federal courthouse, which the majority stepped
   past. Standing doctrine was a product of the shift to the public law model.
   With its focus upon injury and redressability, it rejected an ombudsman role
   for the federal courts. Here, as all three of our cases bring claims of constitu-
   tional violation under § 1983, there is no immunity issue, no necessary role
   for Ex parte Young. 22 As the state has no immunity from enforcement of the
   Fourteenth Amendment here, 23 the remaining inquiry is standing—itself a
   constitutional demand of injury and redressability. 24

             Under a proper Article III analysis, these suits have a redressable in-
   jury because the Secretary is directed by the election laws of Texas to inter-
   pret and conform the election code to other election laws (as federal law is
   state law). Power to interpret to gain uniformity with state and federal law is




             22
              These three cases also present claims under the Voting Rights Act and the
   Americans with Disabilities Acts, where Congress has specifically abrogated state
   sovereign immunity. See e.g., Tennessee v. Lane, 541 U.S. 509, 534 (2004); Fusilier, 963 F.3d
   at 455; OCA-Greater Houston, 867 F.3d at 614.
             23
                  Reynolds v. Sims, 377 U.S. 533, 537 (1964); Fitzpatrick v. Bitzer, 427 U.S. 445, 454
   (1976).
             24
                  E.g., Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).




                                                     16
Case: 20-40643          Document: 00516241854               Page: 17    Date Filed: 03/16/2022




                                             No. 20-40643



   power to enforce. 25 And “our precedent suggests that the Secretary of State
   bears a sufficient connection to the enforcement of the Texas Election
   Code . . . to support standing.” 26 Again, the claim is that the Secretary failed
   to discharge that duty or has done so in an unconstitutional manner. These
   claims can proceed if there is standing with its requirement of injury and re-
   dressability.

           In sum, I am persuaded that these cases ought not fail on standing or
   sovereign immunity grounds. Rather, we should have fully considered the
   merits of the plaintiffs’ arguments, especially where these cases also present
   claims under the Voting Rights Act and Americans with Disabilities Act, thin
   though they all may be. 27

                                                 V.

           Even this quick glance back sheds light on threshold questions of the
   role of the Court in protecting the most vital Constitutional right of a demo-
   cratic government: the right to vote. And so, I am troubled by this Court’s
   narrowing of Ex parte Young. Ex parte Young is no culprit. 28




           25
             Tex. Elec. Code § 31.001(a) and Tex. Elec. Code § 31.003. See Testa v. Katt, 330
   U.S. 236 (1947).
           26
                Texas Democratic Party, 961 F.3d at 401 (citing OCA-Greater Hous., 867 F.3d at
   613).
           27
             See e.g., Lane, 541 U.S. at 534; Fusilier, 963 F.3d at 455; OCA-Greater Houston,
   867 F.3d at 614.
           28
                Okpalobi, 244 F.3d at 432.




                                                  17
Case: 20-40643       Document: 00516241854         Page: 18   Date Filed: 03/16/2022




                                    No. 20-40643



          About this we can agree, partisan views ought to prevail by persuading
   voters, not by denying their right to vote. With respect to my able colleagues,
   I must dissent.




                                         18